United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-3052                                                September Term, 2021
                                                                   1:21-cr-00024-EGS-1
                                                      Filed On: October 19, 2021
United States of America,

             Appellee

      v.

Robert Gieswein,

             Appellant

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

      BEFORE:       Tatel, Rao, and Walker, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the memoranda of law and fact filed by the parties.
The court has determined that the issues presented occasion no need for an opinion.
See D.C. Cir. Rule 36. It is

       ORDERED AND ADJUDGED that the district court’s July 27, 2021, order be
affirmed. Appellant has not shown that the district court clearly erred in finding that no
condition or combination of conditions of release would reasonably assure the safety of
any other person and the community. See United States v. Munchel, 991 F.3d 1273,
1282 (D.C. Cir. 2021). Appellant has been indicted for six felony offenses, including
four with a maximum sentence of twenty years of imprisonment and one designated as
a federal crime of terrorism. As we explained in Munchel, “those who actually assaulted
police officers and broke through windows, doors, and barricades, and those who
aided, conspired with, planned, or coordinated such actions, are in a different category
of dangerousness than those who cheered on the violence or entered the Capitol after
others cleared the way.” Id. at 1284. Based on the government’s proffered evidence,
including video recordings, the district court here found that appellant actually
committed violent acts on January 6. Specifically, the district court found that appellant
arrived at the Capitol that day with tactical gear and weapons, discharged a chemical
spray in the direction of United States Capitol Police officers on multiple occasions,
encouraged others to destroy a window through which he and other individuals entered
the Capitol, and actively resisted arrest.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-3052                                                September Term, 2021

        Moreover, the district court specifically and reasonably on this record determined
that appellant posed “an articulable threat to the community,” id. at 1283, based on his
willingness to engage in violence on January 6 and his statements condoning
lawlessness, and appellant has not shown these findings were clearly erroneous. And
to the extent appellant suggests that the district court failed to make specific findings on
the record with respect to the likely effectiveness of his proposed conditions of release,
the district court complied with the clear language of 18 U.S.C. § 3142(g) in making its
determination of dangerousness, and appellant has not shown that any further inquiry
was required. See United States v. Quaglin, 851 F. App’x 218, 219 (D.C. Cir. 2021)
(per curiam). Finally, appellant has not demonstrated that the district court’s
assessment of the weight of the evidence against him was clearly erroneous.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2